United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
NEWARK INTERNATIONAL AIRPORT,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-800
Issued: October 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION

On February 2, 2009 appellant filed a timely appeal from an August 1, 2008 decision of
the Office of Workers’ Compensation Programs terminating his wage-loss compensation and
medical benefits and a December 17, 2008 decision denying modification of the August 1, 2008
decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of the claim.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective August 31, 2008; and (2) whether
appellant met his burden of proof to establish that he had any employment-related disability or
medical condition after August 31, 2008 causally related to his employment injury.
On appeal, appellant’s attorney argues that the medical evidence is not sufficient to
establish that his work-related medical conditions and disability have resolved.

FACTUAL HISTORY
On December 20, 2003 appellant, then a 63-year-old transportation security screener,
filed a traumatic injury claim alleging that he twisted his foot and fell to the floor, injuring his
right knee and neck. The Office accepted his claim for a right knee and left ankle sprain. It later
accepted a tear in the body and horn of the right medial meniscus and right chondromalacia.
Effective February 5, 2004, appellant was placed on the periodic compensation rolls to receive
compensation for temporary total disability.
In notes dated March 18, 2004,
Dr. Gregory Montalbano, an attending Board-certified orthopedic surgeon, stated that his left
ankle sprain had resolved, but he continued to have right knee pain. On May 26, 2004 appellant
underwent right knee surgery performed by Dr. Montalbano, to repair a medial and lateral
meniscus tear, a posterior cruciate ligament sprain and chondromalacia. On April 19, 2006 he
underwent left ankle arthroscopic surgery consisting of debridement, synovectomy,
chondroplasty, removal of a loose body, drilling of osteochondral lesion and excision, tibia
exostosis. Following the left ankle surgery, Dr. Montalbano found continuing right knee and left
ankle pain.
In a May 25, 2007 report, Dr. Robert Israel, a Board-certified orthopedic surgeon and an
Office referral physician, reviewed appellant’s medical history and provided findings on physical
examination. He stated that the accepted right knee and left ankle conditions had completely
resolved and the physical examination was within normal limits. There were no objective
findings of continuing disability. Dr. Israel indicated that appellant could perform his regular
job.
By letter dated August 24, 2007, the Office advised appellant of its proposed termination
of his wage-loss compensation and medical benefits on the grounds that the weight of the
medical evidence established that he had no remaining disability or medical condition causally
related to his December 20, 2003 employment injury. In response, appellant submitted a
September 4, 2007 report in which Dr. Montalbano stated that he continued to be symptomatic
from his accepted right knee and left ankle conditions and was unable to work.
On October 16, 2007 the Office determined that there was a conflict in the medical
opinion evidence between Drs. Montalbano and Israel. It referred appellant, together with a
statement of accepted facts, a list of questions and the entire case file, to Dr. Stanley Soren, a
Board-certified orthopedic surgeon.
In an October 29, 2007 report, Dr. Soren reviewed the medical history, including
diagnostic tests. He provided detailed findings on physical examination. Appellant walked with
a cane in his left hand but with a normal gait. There was no indication of any antalgic gait or
favoring one extremity over the other. Appellant could stand on his heels and toes without
difficulty. His right knee had well-healed arthroscopic incisions with no erythema, portal
tenderness, inflammation or drainage. There was mild tenderness relative to the medial joint
line. Range of motion was normal. Cruciate and collateral ligaments were intact bilaterally.
McMurray, Apley, Drawer and Lachman signs were negative in both knees. There was no
instability. Quadriceps strength was good bilaterally. Appellant’s left ankle had well-healed
arthroscopic incisions with no erythema or drainage. There was no tenderness anywhere. There
was good dorsalis pedis pulse, popliteal pulse and femoral pulse. There was no gross deformity

2

or instability. Neurovascular status, temperature, and color were normal. The Achilles tendon
was nontender, intact and had no indication of any inflammation. There was minimal restricted
dorsiflexion and plantar flexion in the left ankle. Dr. Soren diagnosed a contusion of the right
knee, right knee medial and lateral meniscal tear with posterior cruciate ligament sprain and
chondromalacia, status post arthroscopic surgery, left ankle osteochondral lesion, synovitis, tibial
exostosis with impingement, loose body and left ankle sprain, status post arthroscopic surgery
and marked overweight status.1 He stated that there had been good healing and recovery from
appellant’s right knee and left ankle surgeries. Appellant’s residual complaints were due to
degenerative changes and chronic weight overload to the weight bearing joints of the knee and
ankle. Dr. Soren stated that there was no further need for medical treatment of the accepted right
knee and left ankle conditions. He recommended a medically supervised weight reduction
program to reduce the pressure on the knee and ankle which had produced degenerative changes
in the joints and appellant’s current symptomatology.
In a December 27, 2007 report, Dr. Montalbano reviewed the medical history and
provided findings on physical examination. He stated that appellant’s right knee and left ankle
symptoms had never subsided and he remained totally disabled for work. Dr. Montalbano stated
that appellant had a prolonged course of rehabilitation following his right knee injury and
surgery.
Appellant continued to have pain, swelling, and episodes of instability.
Dr. Montalbano recommended continued medical treatment. He noted that the right knee partial
meniscectomy resulted in loss of cushioning tissue. Appellant continued to have left ankle pain
and used a cane to arise from a seated position and to walk. His surgery did not replace lost
cartilage and so it was not corrective but only helped to alleviate and better control his
symptoms. Appellant would likely continue to experience left ankle pain. In reports dated
January 28 and July 10, 2008, Dr. Montalbano continued to state that his right knee and left
ankle were symptomatic, appellant needed continued medical treatment and he was disabled for
work.
By decision dated August 1, 2008, the Office terminated appellant’s wage-loss
compensation and medical benefits effective August 31, 2008 on the grounds that the weight of
the medical evidence established that he had no continuing disability or medical condition
causally related to his December 20, 2003 employment-related right knee and left ankle
conditions.
Appellant requested reconsideration and submitted additional medical evidence. In a
September 18, 2008 report, Dr. Montalbano explained his disagreement with Dr. Israel’s report.
He opined that appellant had structural/mechanical problems in his right knee and left ankle
related to the December 20, 2003 employment injury, which caused his symptoms and disability.
By decision dated December 17, 2008, the Office denied modification of the August 1,
2008 decision.

1

Dr. Soren reported that appellant was six feet tall and weighed 285 pounds.

3

LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.2 The Office may not terminate compensation without
establishing that the disability ceased or that it is no longer related to the employment.3 The
Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.4 Furthermore, the right to medical
benefits for an accepted condition is not limited to the period of entitlement for disability. To
terminate authorization for medical treatment, the Office must establish that a claimant no longer
has residuals of an employment-related condition that require further medical treatment.5
Section 8123(a) of the Federal Employees’ Compensation Act provides that, “if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary [of Labor] shall appoint a third physician who shall
make an examination.”6 Where a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background, must be given special weight.
ANALYSIS -- ISSUE 1
Appellant’s claim for an injury on December 20, 2003 was accepted for a right knee and
left ankle sprain, a tear in the body and horn of the right medial meniscus and right
chondromalacia. Dr. Montalbano found continuing work-related disability. Dr. Israel found no
residual disability or medical condition. The Office properly determined that there was a conflict
in the medical opinion evidence. It referred appellant, together with a statement of accepted
facts, a list of questions and the entire case file, to Dr. Soren for an impartial medical specialist
examination to resolve the conflict.
Dr. Soren provided a comprehensive report dated October 27, 2007. He was provided
with appellant’s case file and a statement of accepted facts. Dr. Soren reviewed appellant’s
medical history, including diagnostic tests, and provided detailed findings on physical
examination. Appellant walked with a cane in his left hand but with a normal gait. There was
no indication of any antalgic or favoring one extremity over the other. Appellant could stand on
his heels and toes without difficulty. His right knee had well-healed arthroscopic incisions with
no erythema, portal tenderness, inflammation or drainage. There was mild tenderness relative to
the medial joint line. Cruciate and collateral ligaments were intact bilaterally. McMurray,
Apley, Drawer and Lachman signs were negative in both knees. There was no instability.
2

I.J. 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Fermin G. Olascoaga, 13 ECAB 102,
104 (1961).
3

J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Anna M. Blaine, 26 ECAB 351 (1975).

4

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007); Larry Warner, 43 ECAB 1027 (1992).

5

Mary A. Lowe, 52 ECAB 223 (2001); Wiley Richey, 49 ECAB 166 (1997).

6

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45
ECAB 207 (1993).

4

Quadriceps strength was good bilaterally. Appellant’s left ankle had well-healed arthroscopic
incisions with no erythema or drainage. There was no tenderness anywhere. There was good
dorsalis pedis pulse, popliteal pulse and femoral pulse. There was no gross deformity or
instability. Neurovascular status, temperature and color were normal. The Achilles tendon was
nontender, intact and had no indication of any inflammation. There was minimal restricted
dorsiflexion and plantar flexion in the left ankle. Dr. Soren diagnosed a contusion of the right
knee, right knee medial and lateral meniscal tear with posterior cruciate ligament sprain and
chondromalacia, status post arthroscopic surgery, left ankle osteochondral lesion, synovitis, tibial
exostosis with impingement, loose body and left ankle sprain, status post arthroscopic surgery
and marked overweight status. He stated that there had been good healing and recovery from the
right knee and left ankle surgeries. Appellant’s residual complaints were due to chronic weight
overload to the weight bearing joints of the knee and ankle and degenerative changes. Dr. Soren
stated that there was no further need for medical treatment of the accepted conditions. He
recommended a weight reduction program to reduce the pressure on the knee and ankle which
had caused degenerative changes in the joints and appellant’s current symptomatology.
The report of Dr. Soren is based upon a complete and accurate factual and medical
background and detailed findings on physical examination. He is a Board-certified orthopedic
surgeon, an appropriate field for evaluating appellant’s right knee and left ankle conditions. The
Board finds that Dr. Soren’s thorough and well-rationalized report established that appellant had
no continuing disability or medical condition causally related to his December 20, 2003 accepted
right knee and left ankle conditions. Accordingly, the Office met its burden of proof in
terminating appellant’s wage-loss compensation and medical benefits effective August 31, 2008,
based on the medical opinion of Dr. Soren that the accepted right knee and left ankle conditions
had resolved.
On appeal, appellant argues that the Office failed to properly develop the medical
evidence and to accept all injury-related conditions. However, it referred him for both a second
opinion and an impartial medical specialist examination. Dr. Israel was provided with copies of
medical records and Dr. Soren received the entire file. Both physicians were asked to provide
diagnoses. Dr. Soren found residuals and continuing symptoms but opined that these were
caused by degenerative changes due to weight and not to the accepted right knee and left ankle
conditions. Therefore, this argument is not persuasive. Appellant asserts that the Office
improperly referred him for a second opinion examination and a referee examination. The Act
states that, “An employee shall submit to examination by a medical officer of the United States,
or by a physician designated or approved by the Secretary of Labor, after the injury and as
frequently and at the times and places as may be reasonably required.”7 It was reasonable for the
Office to refer appellant to Dr. Israel in order to more fully determine the nature and extent of his
work-related disability. As there was a conflict in opinion between Dr. Montalbano and
Dr. Israel, the Office properly referred him to Dr. Soren for an impartial medical specialist
examination.
Appellant argues that Dr. Israel’s medical opinion was not sufficient to create a conflict
with Dr. Montalbano. He asserts that Dr. Israel’s report predated the Office’s August 1, 2008
7

5 U.S.C. § 8123(a).

5

termination decision by 15 months, was superficial and inconclusive, failed to note evidence of
continuing work-related disability and lacked sufficient medical rationale. However, the notice
of proposed termination of compensation and medical benefits was issued only three months
following Dr. Israel’s examination. Dr. Soren’s examination took place only five months after
that of Dr. Israel. Appellant argues that Dr. Israel did not carefully review the medical evidence
because he noted two surgical portholes instead of three and failed to detect muscle atrophy. He
stated that Dr. Israel reported that he had a normal gait when he was unable to walk without a
cane. The record reflects that Dr. Israel reviewed Dr. Montalbano’s reports but, at the time of
Dr. Israel’s examination, he found no evidence of muscle atrophy. Regarding the number of
surgical portholes reported on physical examination, the fact that Dr. Israel reported three, rather
than two does not establish that he did not read the medical reports or that Dr. Israel’s opinion is
insufficient to create a conflict. Dr. Israel found that appellant’s gait was normal at the time of
his examination.8 There is insufficient evidence that his opinion failed to create a conflict with
Dr. Montalbano’s opinion. Appellant further argues that Dr. Soren’s opinion is not entitled to
special weight. The Board finds that Dr. Soren’s report is entitled to special weight as the
impartial medical specialist. Therefore, this argument is without merit.
LEGAL PRECEDENT -- ISSUE 2
Where the Office meets its burden of proof in justifying termination of compensation
benefits, the burden is on the claimant to establish that any subsequent disability is causally
related to the employment injury.9 In order to prevail, the employee must establish by the weight
of the reliable, probative and substantial evidence that he or she had an employment-related
disability which continued after termination of compensation benefits.10
ANALYSIS -- ISSUE 2
The Board finds that, following the proper termination of appellant’s compensation and
medical benefits on August 31, 2008, he failed to establish that he had any continuing disability
or medical condition causally related to his December 20, 2003 employment-related right knee
and left ankle conditions.
In a September 18, 2008 report, Dr. Montalbano explained his disagreement with
Dr. Israel’s report. He opined that appellant had structural/mechanical problems in his right knee
and left ankle related to the December 20, 2003 employment injury which caused his symptoms
and disability. The Board notes that Dr. Montalbano had been on one side of the conflict in
medical evidence and the September 18, 2008 report basically reiterates his previous findings.
An additional report from appellant’s physician, which essentially repeats earlier findings and
conclusions, is generally insufficient to overcome the weight accorded to an impartial medical
specialist’s report where his physician had been on one side of the conflict in the medical opinion
8

Dr. Soren observed that appellant had a cane in his hand at the time of his examination but his gait was normal.

9

I.J., supra note 2; Anna M. Blaine, 26 ECAB 351, 353-54 (1975; see Fred Foster, 1 ECAB 127, 132-33 (1948).

10

I.J. supra note 2; Gary R. Sieber, 46 ECAB 215, 222 (1994); see Wentworth M. Murray, 7 ECAB 5702 (1955).

6

that the impartial medical examiner resolved.11 Dr. Montalbano attributed appellant’s continuing
symptoms and disability to the December 20, 2003 employment injury. However, his opinion
constitutes one side of the conflict which Dr. Soren’s opinion was found to resolve and,
therefore, would not be sufficient to overcome the weight of his report. The Board finds that the
September 18, 2007 report of Dr. Montalbano is not sufficient to establish that appellant had any
disability or medical condition after August 31, 2008 causally related to his December 20, 2003
right knee and left ankle conditions. Accordingly, the Office properly denied modification of the
August 1, 2008 termination decision.
CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s wageloss compensation and medical benefits effective August 31, 2008. The Board further finds that
appellant did not meet his burden of proof to establish that he had any work-related disability or
medical condition after August 31, 2008.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 17 and August 1, 2008 are affirmed.
Issued: October 16, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See Roger G. Payne, 55 ECAB 535 (2004).

7

